       Case 1:14-cv-00913-LTS-OTW Document 235 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SADIS & GOLDBERG, LLP,                                         :
                                                               :
                         Plaintiff,                            :   14-CV-913 (LTS) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
SUMANTA BANERJEE,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Despite the clear direction from the Court, (see ECF 225), Defendant failed to timely

submit his opposition by January 19, 2021. Defendant has had since early November to

complete his opposition and has been given multiple extensions throughout this case. Despite

his pro se status, Defendant is expected to take seriously and comply with the Court’s

deadlines.

         Accordingly, Defendant’s request for an extension to file his opposition is GRANTED in

part nunc pro tunc and his opposition must be filed by February 5, 2021. There will be

no further extensions.
     Case 1:14-cv-00913-LTS-OTW Document 235 Filed 01/22/21 Page 2 of 2




       The Clerk is respectfully directed to close ECF 232 and ECF 234. Plaintiff is directed to

serve a copy of this order on Defendant and file proof of service on the docket.



       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: January 22, 2021                                  Ona T. Wang
       New York, New York                                United States Magistrate Judge
